Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.

Set of claims 1-15
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 13-14 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by MANDA et al. (2021/0183924).
Regarding claim 1, MANDA teaches an image sensor (specially refer figures 1-5, 7B-8B, 12-13 and relate texts) with quantum efficiency enhanced by inverted pyramids, comprising: 


Regarding claim 2 (the image sensor of claim 1), wherein (i) each of microlenses (one unit of  on-chip lens 26)  has a lens surface (base of microlens 26), and (ii) for each pixel P, the lens surfaces of the microlenses disposed over the pixel have no gaps therebetween in dimension orthogonal to optical axes (vertical axis of unit 26, center of pixel P) of the microlenses.  

Regarding claim 5 (the image sensor of claim 1), apex of each inverted pyramid coinciding with optical axis (vertical axis of unit lens and inverted pyramid of each pixel P in fig. 1) of a respective one of the microlenses ([055] in lines 0-15). 

Regarding claim 13 (the image sensor of claim 1), each inverted pyramid having four sides arranged along {111} crystal planes of the semiconductor substrate (figs 2-3, [0060] in first 5 lines).

Regarding claim 14 (the image sensor of claim 1), sides of the inverted pyramids being at an angle, to optical axes of the microlenses, that is between 20 and 60 degrees ([0060] in lines 15-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MANDA et al. (2021/0183924) in view of Dutta (8,716,594).
Regarding claim 15 (the image sensor of claim 1),  MANDA teaches all limitations as cited in the above claim each of the microlenses (unit of on-chip 26) having a first extent transverse to its optical axis (vertical axis of lens 16 and inverted pyramid), each of the inverted pyramids 35/34/33/32/31 having a second extent, in dimensions orthogonal to the optical axis of the respective microlens, that is less than the first extent, such that bases of the inverted pyramids are at a planar portion of the top surface except for the bases of the inverted pyramids are at a planar portion of the top surface.
Dutta teaches the bases of the inverted pyramids 610 are at a planar portion of the top surface 612 (specially refer figure 6B and relate texts).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention at the time the invention was made to modify the bases of the inverted pyramids are at a planar portion of the top surface in order to basically increase the more flux too incident, and absorption of all photo-flux incident on the surface and thereby increasing the conversion efficiency (column 10 lines 10-15).


Reasons for Indication of Allowable Subject Matter
Claims 3-4, 6, 7, 8-12 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. MANDA et al. (2021/0183924) and Dutta (8,716,594), taken individually or in combination, do not teach the claimed invention having the respective feature(s) below. 

Regarding claim 3 (the image sensor of claim 1), each of the pixels having a 2x2 or 3x3 array of the inverted pyramids.
  
Regarding claim 4 (the image sensor of claim 1), each of the pixels having a square cross section in a plane orthogonal to optical axes of the microlenses, the square cross section having side length LP, , each of the pixels having exactly N x N of the inverted pyramids, wherein N < Lp/(0.8 microns).  

Regarding claim 6 (the image sensor of claim 1), each microlens being configured such that a focal point for green light is above a base of the inverted pyramid and a focal point for near- infrared light is in the inverted pyramid.  

Regarding claim 6 (the image sensor of claim 1), each microlens being configured such that a focal point for green light is above a base of the inverted pyramid and a focal point for near- infrared light is in the inverted pyramid.  

Regarding claim 7 (the image sensor of claim 1), each microlens being configured such that a focal point for green light is above a base of the inverted pyramid and a focal point for near- infrared light is within 0.1 microns of the base.  

Regarding claim 8 (the image sensor of claim 1), further comprising a color filter array disposed between the semiconductor substrate and the microlenses 26, each color filter of the color filter array covering a respective one of the pixels, the color filter array including (a) a set of near- infrared filters transmissive to near-infrared light, and (b) first, second, and third sets of visible color filters transmissive to respective first, second, and third colors of visible light, wavelength of the second color being shorter than wavelength of the third color and longer than wavelength of the first color. The remaining claims 9-12 are dependent from the above claim and therefore also considered objective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
 supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DUNG A. LE/Primary Examiner, Art Unit 2819